RETAIL INSTALLMENT: CONTRACT — MOTOR VEHICLE — SIMPLE INTEREST No__ 248876
EC _ ~__FEDERAL TRUTH-IN-LEMDING DISCLOSURE STATEMENT <“-~ $ 1377 06

. Amount . {Total of. - “~ |Total Sale Price N7A

. ak 3 The total cost of : Less Cash Downpayment $ =

: dollar amount [The amount of credit |The amount you wil, | purchase on cre Lave Olas 2500.00
cost of your . jthe credit will cost [provided to you or on’ {have paid afier you havé | including your ete Ss es

credit as a yearly on _ }made ail as |oownpayipent of oa | vatue of wets

rate, es i re nes BBE § cance ee

19.70% 1529.68 41s 21969.08. |, 36368.6¢. |s__38868.64_ Lien Payot § N/A

Your payment schedule willbe: . OS ze om N/A The § N/A

umber of Payments ‘Amount of Payments Wien Poincare is E ar 5 2598.88

72. 505-12 | monthly beginning 8972072018 | fname ene se a aera ale ey

NA, * AT, - ; :

ale Ae ae | oe nee of 18877.96

$
Amount Paid to Others for You
ine posse SSR gE het inane oe po we Many ag A OF TS :

charges Instaiment i the instasiment ‘bitoni = N/A
Late Charge ay gat eserves si N/A z :

races prepay the unpaid balance: in part at anytime without
j sat Yu tne he oa rea he wa Dance in ir in par ot anti wi 20 Ynpay edt, ay id to) N/A oe
dean std a peyton rae Stormaton abot * Insurance Companies: 5 ° .
security interests. - ; N/A : N/A
= S. “ - N/A N/A
. - , . j . 5
‘ Buyer(s) KOMAA: S MNYOFU N7A : ; a
(Names) Public Officials (Licenses, Title & Taxes) $___— 2991.00
A 4341 KILDARE CT MATTESON IL 60443 NS aes TS 25. :
(Address) (City) {State} (Zip) i
's (5) N/A : to DOC FEE noe Ft F : : : 175. on!
(Names) = : ‘pN/A N/A‘
N/A et
: (Address) (City) (State) (Zip) “to NA $
* “gauge WORLD- HYUNDAI MATTESON = NJA t__ N7A

{Corporate Firm or Trade Name) .

|. . 5337 MILLER CIRCLE DRIVE MATTESON IL 69443 : ' N7A
~ (Business Address) (City) (State) (Zip) 4. Total Other Charges & Amount 3 2iST. oe 2191.94

. Paid to Others for You ‘

5. Amount Financed (3 + 4) s__21869.00
” Seller hereby sells and Buyer or Buyers, jointly hereby Sediowr vehicle es and deferred payment price and on the terms set forth -

| in tis contract. Buyer acknowledges delivery and anceptance of said motor vehicle. : : }
‘The vehicte will be used primariy for personal, family, howschold or agricultural purposes. However, the following box the vehi be for business or oO
ees Year Make ot Vehicle Model Bady Style] No. Cyt Vehicle Identification Number | Body Color Odometer Key No.

NEW 2618 HYUNDAT ELANTR| 4DR SDN S N/A SNPD74LF4JH379576 | PHANTOM 27; m@1S9

PG RONER HORPECTS GPSS ‘muita IRVINE, CA

A Bi at ne tna Sete eg
72 5@! 5@5 —
ntl maturity in iawn , beginning on
“SePteaeR Soh NY” —sae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ealversal jeints, ra le ny ala par, ad rar wen hors You (the consumer) will have to pay

, drive
up to $100 for each 9 fa
Attention - Sign here only jj el i ; i and to
= a iy a ¥ Oe ftcdns eho proboms you agree to buy
1

__N/A N/A . N/A
2 N/A Buyer Signature Date
3._N/A : N/A N/A
: ORANGE AGREEMENT Motor Vehicle Damage or Loss insurance is reaygps by Seller. (uyer may chonse the pagepg through whom the insurance is to be obtained).
Mt such inserance is to be obtained through Seller, the cost foratermal months willbe $$
LIABILITY INSURANCE COVERAGE FOR BODILY INJURY AND PROPERTY DAMAGE CAUSED TO OTHERS (S NOT INCLUDED #8 THIS CONTRACT
authotaton blow. Group Cet scans ae ar err a red. No cei rsurance it be provided nes the Goyer Sigs the appropri
authorization below. Spelliieena gn ne en ee eg cee
. Credit Lite insurance$_ "Credit cepa eseeeesere sth! y
| desire Credit Life insurance. | | desire Credit Disabitity Insurance. . (10 NOT want Crete or Disab insurance.
N/A N/A N/A | N/A N/A -N, 88/96/18

oa oe
an ui hat i oe wl get | i les after delivery, whichever
aaa , oll pan and gaskets, water pump, mani ansisin, on a eal wnsmiit par

the

  

 

  
  

  

NOTICE OF PROPOSED, GROUP CREDIT LIFE INSURANCE- \

ihomp cele iineg iar eee me neocetsettiih imeneuutememen cee the undersigneid takes notice that the decreasing term lnslaiactta sader x Group
SU tame), eM as Bo a Bees se Sse ve tng te Ice

- N/A Tey toe Maes)

‘The amovat of premium is shown above. The jenn of surance wil Conmmence on the dai of is conta aed ere the originally
indebtedness. The initial amovat of insurance will be Dp ie anal incebtetess ae wil decree 2 sty Simate d the indettedness in an amount computed
Joe amo t te payment by tee rato ofl insurance over Ine ial teens. The poco ay Reese
terminated indebtedness, any premium refund or promatly

Secres Fo is eee eens as ears bes ed the certificate of insurance to be

Other insurance: "7* «the cost for aterm of 7 months wi be $ nee

   
      
    

i |
|
!

 

 
 

'S.

  
  

 

&

   

 

BUYER AGREES THAT THE PROWIONS OW THE REVERS SIE WEREOF SMALL CONSTTUTE APART OF THIS RETAL INSTALLMENT CONTRACT AND BE WCORPORATED

DOCUMENTARY FEE: A DOCUMENTARY FEE IS NOT AN OFFICIAL FEE. A DOCUMENTARY FEE {S NOT LETHE BASE Docc fer Be
TANUARY 1 2008 WAS 1s THE MAXIMUM AMOUNT THAT MAY Be CHARGED FoICk oie IDEN aes DASE DOCUMENTARY FEE BE Or sie :
WHICH SHALL BE Th AA AMMA, ange RTMENY COUN TO THE PEACE OF Canc THE BUREAU OF LABOR STA

 

 

 

 

 

 

INSTRUCTIONS: If parent, Spouse, or other person who is or willbe ~

guarantee the collection of the above described amount failure of i "

‘fer Soles man tad onthe upon : icinmtocuene

‘Coppight 2017 ALUMNA PRUDENCE (A Pe Peso -—- BBcepece Fo F126 Rev 717)
ORIGINAL ™
 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: ti it Hue janet
Bima: fel a Rett Tn —
Ha HL ma FH He aR
iH. bai. 225 Je hi HE HE He i ue a ll . PeSeae |
al fetid geal i fit reste ee ay il ayy a2d6 ge | ieeyuilul
ae ine at et cna Ye
alae al sat a {ELT i) Heese tiated | i ag a itt te
an 2 cy i ee Sea Ha ee
a a ol ie uae ew
i iti i ea i i Ht yl greeetae i ie | Bee) 1
ee. ia ae Hae a
HT Mee Tan saute tulsa H 5cseere Pi Vile fey dite fh
ee gE Fee tl BU tie ee a ed | iB
Hn eS Eee Hu E Hl areas any Hl, ae Hee ae B
fiat FT He ai a ee |=
a ne ai ote A Hi li é
als bea etna Ciel rat 888s ssijf suezece 18 Fa P| § i A he
ee ene ig ae ae: AE
fi! A eta etdegds Hh ty litt ii i =
a ag =
sila) Mala Ay Ws
—

 
 

2 Se ,

ae

CONSUMER PORTFOLIO SERVICES, INC
FPO BOX 57071
IRVINE CA 92619-7071

 

aed in tie Cortliente doe
SSS8e SSS SS

 

 

 

 

No an A ee RR Fe
that you stats the cnlleags In cevinection with the transtor

 

ee

poke veh Ets ZALES Ah ASSIGNMENT, OF TITLE” 12225 jf ;
bee Be CT sh ahs : 4 inn SN AAD NE oem acct cen ra nen roe coo” Ah =
“0s tba toy Stas Sel nb volo easton batik Ke ola Lo fed #2 the fokowing printed name and edorées:
Sestee* SZ SARS Se SSS RS ,
——— Tac el coe a ae

Ae Sn. is se 1 ae ns ah escola:

1S Oe RRR VORNG UF ’
ZZ Aan har OF ame EE. ety

 

 

 

 

FAL A oo
ESE MISS EO
SRS PR ARR BRE SS SSS Sees

yfecords on file with my Office, the person or entity
“ad described her Thich atl S me sine
SIN WITNE OF<I _— ‘AFFIXED

irs 5
1 *

iho iC heraiiaid
R0071130 ~

rITUETSHOWING

eT Tees roey

mee

DOJNOTWACCERIpIIT

PRG ea he

 

 
CP8642 CONSUMER PORTFOLIO SERVICES PAGE: 1

 

 

 

 

6/26/19, 10:43:14 LOAN SUMMARY
CUSTOMER INFORMATION CONTRACT INFORMATION
AcCT# . . (eS COLLATERAL. . .. . . . 2018 HYUNDAI ELANTRA
NAME . . . KOMAA S MNYOFU FINANCED AMOUNT... . 21,069.00
CONTRACT AMOUNT... . 21,069.00
4341 KILDARE cT CONTRACT DATE ..... 8/06/18
MATTESON, IL 60443 MATURITY DATE ..... 8/20/24
NEXT DUE DATE ..... 4/20/19
POSTING TRAN INTEREST PRINCIPAL FEES FEES TOTAL PRINCIPAL
DATE DATE PAID PAID ASSESSED PAID AMT PAID BALANCE DESCRIPTION
9/19/18 9/19/18 500.34 4.78 00 00 505.12 21,064.22 Regular Payment
9/28/18 9/19/18 (500.34) (4.78) -00 00 (505.12) 21,069.00 Returned Check
11/06/18 11/06/18 505.12 00 00 -00 505.12 21,069.00 Regular Payment
11/26/18 11/26/18 505.12 00 -00 .00 505.12 21,069.00 Regular Payment
12/07/18 12/07/18 388.45 116.67 +00 -00 505.12 20,952.33 Regular Payment
2/20/19 2/20/19 505.28 «00 «00 00 505.28 20,952.33 Regular Payment
3/05/19 3/05/19 253.00 .00 -00 -00 253.00 20,952.33 Regular Payment
3/11/19 2/20/19 (505.28) -00 00 00 (505.28) 20,952.33 Returned Check
3/14/19 3/14/19 253.00 .00 00 -00 253.00 20,952.33 Regular Payment
4/02/19 4/02/19 505.12 -00 -00 -00 505.12 20,952.33 Regular Payment
4/19/19 4/19/19 498.09 7.03 00 .00 505.12 20,945.30 Regular Payment
5/28/19 5/28/19 440.89 64.23 -00 .00 505.12 20,881.07 Regular Payment
TOTAL TOTAL TOTAL TOTAL TOTAL
INTEREST PRINCIPAL FEES PEES TOTAL
PAID PAID . ASSESSED PAID AMT PAID

3,348.79 187.93 3,536.72
